internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si 1-plr-120210-98 date date legend i country year date1 this responds to your letter dated date and submitted on behalf of x and y your letter requests an extension of time to elect to treat y as an entity that is disregarded as an entity separate from its owner for federal tax purposes facts x purchased of y an entity formed in country in year until date1 y was an entity that is considered a per_se_corporation under sec_301_7701-2 of the procedure and administration regulations on date1 y was converted to an entity eligible to elect its classification for federal tax purposes an eligible_entity the purpose of the conversion was to elect that y be treated as an entity that is disregarded as an entity separate from its owner for federal tax purposes however such an election was not timely filed cc dom p si 1-plr-120210-98 law and analysis sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association_taxable_as_a_corporation if all members have limited_liability unless the entity makes an election to be treated otherwise if a foreign eligible_entity has one owner it may elect to be taxable as an entity that is disregarded as an entity separate from its owner pursuant to the rules in sec_301_7701-3 sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date on which the form is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 a conclusion in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result an extension of time is granted to elect that y be treated as an entity that is disregarded as an entity separate from its owner for federal tax purposes until days following the date of this letter the election should be made by following the procedure for filing form_8832 a copy of this letter should be attached to the election cc dom p si 1-plr-120210-98 l except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to the taxpayer and the taxpayer's authorized representative sincerely pur filed mois signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures
